TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00300-CV
                                      NO. 03-10-00301-CV



                                  Mark A. Stolzer, Appellant

                                                v.

                                   Hector Gonzalez, Appellee


               FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
                      NOS. C-1-CV-09-011561 & C-1-CV-10-001893
                  HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Mark A. Stolzer has filed an unopposed motion asking this Court to

dismiss his appeal in accordance with the settlement agreement reached by the parties. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: August 26, 2010